DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be 
The application has been amended as follows:
	In the specification:
	Change the title to: --SEMICONDUCTOR PACKAGES HAVING THERMAL CONDUCTIVE PATTERN SURROUNDING THE SEMICONDUCTOR DIE--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second thermal conductive pattern over the semiconductor die, wherein the first thermal conductive pattern is thermally coupled to the semiconductor die through the second thermal conductive pattern and electrically insulated from the semiconductor die, and a material of the first thermal conductive pattern is different from a material of the second thermal conductive pattern (claim 1); a heat dissipation pattern, disposed between and electrically insulated from the semiconductor die and the through via; and a heat dissipation material over the semiconductor die, wherein the heat dissipation pattern is thermally coupled to the semiconductor die through the heat dissipation material (claim 8); a plurality of through vias embedded in the encapsulant, surrounding the semiconductor die and electrically connected to the semiconductor device; a thermal conductive pattern embedded in the encapsulant and electrically insulated from the semiconductor die; and a thermal conductive material between the semiconductor die and the semiconductor device, wherein the thermal conductive pattern is thermally coupled to the semiconductor die through the thermal conductive material (claim 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892